Case 1:19-cv-00057-KD-MU Document 13-1 Filed 02/26/19 Page 1 of 3




                    EXHIBIT 1
      Case 1:19-cv-00057-KD-MU Document 13-1 Filed 02/26/19 Page 2 of 3




                 AFFIDAVIT OF CAPTAIN JEFF EMBERTON

      On January 37,2019, Captain Jeff Emberton personally appeared before the

undersigned notary public and, under oath, did solemnly swear to the following:

(1)   I   am presently employed with the Alabama Department of Corrections as a

       Captain.I have been employed in that capacity since 2016. Prior to being a

       Captain,I was a Correctional Lieutenant at Decatur Community Work Center.

      I have been employed with the ADOC since 2000.

(2)   I am currently assigned to Holman Correctional Facility in Atmore, Alabama.

      I have worked at Holman since December 2016.

(3)   In mid-June 2018, after Alabama introduced nitrogen           asphyxiation as a

      method of execution, Warden Cynthia Stewart tasked me with giving every

      death row inmate an election form and an envelope.   If   an inmate wished to be

      executed by nitrogen asphyxiation, he was to sign and date the form and put

      it in the envelope, which would be delivered to Warden Stewart.

(4)   The form I handed out stated:

           ELECTION TO BE, EXE,CUTED BY NITROGEN HYPOXIA

             Pursuant to Act No. 2018-353, if I am to be executed, I elect that
      it be by nitrogen hypoxia rather than by lethal injection.
             This election is not intended to affect the status of any
      challenge(s) (cunent or future) to my conviction(s) or sentence(s), nor
      waive my right to challenge the constitutionality of any protocol
      adopted for carrying out executions by nitrogen hypoxia.

      Dated   this    day of June, 2018.


                                      Page   I of2
      Case 1:19-cv-00057-KD-MU Document 13-1 Filed 02/26/19 Page 3 of 3




      If the inmate wished to elect nitrogen asphyxiation,   he would date ihe

      then sign his name and inmate number atthebottom.

(s)   I delivered   a form and an envelope to every death row inmate at Holman as

      instructed.


I declare, pursuant to 28 U.S.C. S 1746, under penalty of perjury, that to the best of

my knowledge, the foregoing is true and correct.




EXEpVTED on this the 31st day of January 2019.




                                                     EMBERTON



SUBSCRIBED AND SWORN TO before m on this the plday of January 2019.




                                       NOTARY PUBLIC

                                                    My Commission Expires July 17,2020
                                       My commission expires:




                                     Page   2 ofZ
